            Case 1:20-cv-05314-ER Document 7 Filed 10/30/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CERTAIN UNDERWRITERS AT LLOYD’S
SUBSCRIBING TO POLICY NO.
17M255222142,
                                  Plaintiff,                          ORDER
                                                                  20 Civ. 5314 (ER)
                    – against –

MAERSK LINE A/S,
                                  Defendant.


Ramos, D.J.:

         Defendant Maersk Line A/S executed its waiver of the service of summons on August 14,

2020. Doc. 6. Accordingly, it was required to answer or otherwise respond to Plaintiﬀ’s

complaint by October 13, 2020. �is date has passed and no answer or motion with respect to

the complaint has been ﬁled as of the date of this Order.

         Plaintiﬀ is instructed to ﬁle a status report by no later than November 20, 2020. Failure

to do so may result in sanctions up to and including dismissal for failure to prosecute pursuant to

Fed. R. Civ. R. 41(b). If Plaintiﬀ intends to move for a default, they should follow Attachment A

of this Court’s Rules of Individual Practice.



         It is SO ORDERED.



Dated:    October 30, 2020
          New York, New York
                                                                    Edgardo Ramos, U.S.D.J.
